Citation Nr: 0721072	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-36 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to May 
1964 and from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In that decision, the RO denied the 
veteran's petition to reopen previously denied claims of 
service connection for PTSD, tinnitus, and a right leg 
disorder.


FINDINGS OF FACT

1.  By a June 2003 rating decision, the RO denied claims of 
service connection for PTSD and tinnitus.

2.  Evidence received since the RO's June 2003 decision does 
not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the PTSD or tinnitus claim, nor does it raise a 
reasonable possibility of changing the outcome of the 
decision as to either of those claims.

3.  By a November 2001 rating decision, the RO denied a claim 
of service connection for a right leg disorder.

4.  Evidence received since the RO's November 2001 decision 
does not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the right leg disorder claim, nor does it raise 
a reasonable possibility of changing the outcome of the 
decision as to the claim.


CONCLUSIONS OF LAW

1.  The June 2003 RO decision, which denied the veteran's 
claims of service connection for PTSD and tinnitus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD or 
tinnitus has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

3.  The November 2001 RO decision, which denied the veteran's 
claim of service connection for a right leg disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

4.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right leg 
disorder has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

The Board points out that the VCAA expressly provides that 
nothing in the Act shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108.  38 U.S.C.A. § 5103A(f) (West 2002).  That 
notwithstanding, the Board finds that all notification and 
development action needed to render a decision on the 
application to reopen the claims has been accomplished.  
Specifically, with regard to reopening the claims, the RO 
informed the veteran of the requirements as set forth in 
38 C.F.R. § 3.156(a), by a notice letter in July 2004 and a 
statement of the case (SOC) in September 2005.  The notice 
letter and SOC provided the regulatory language of "new and 
material" evidence.  The Board finds that the veteran was 
duly notified as to the necessary requirements for reopening 
his claims.

The veteran was also told of the evidence and information 
necessary to establish the underlying claims for entitlement 
to service connection and the evidence and information 
necessary to substantiate the element of service connection 
that was the basis for the denial in the November 2001 and 
June 2003 rating decisions.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  He was also notified of the criteria for 
assigning a disability rating and an effective date in a 
March 2006 notice letter.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO properly re-adjudicated the claims 
in July 2006, which followed the necessary notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained, as have treatment records from the VA Medical 
Center (VAMC) and Vet Center in Wichita, Kansas.  Although a 
VA examination was not provided in conjunction with the 
veteran's petition to reopen his claims, that form of 
assistance does not apply to an individual attempting to 
reopen a finally decided claim.  Additionally, the veteran 
was afforded a hearing before the Board in September 2006, 
the transcript of which is of record.

II. Analysis

The claim of service connection for PTSD was previously 
considered and denied by the RO in September 2002 and June 
2003 rating decisions.  The claim of service connection for 
tinnitus was previously considered and denied by the RO in 
November 2001 and June 2003 rating decisions.  The claim of 
service connection for a right leg disability was previously 
considered and denied by the RO in a November 2001 rating 
decision.  As the veteran did not appeal those decisions, 
they are final based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  The veteran sought to reopen the claims in December 
2003.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a).  The Board notes that 38 C.F.R. § 3.156 
was revised, effective October 6, 2006, but the changes 
affect only those claims where new service department records 
are obtained.  71 Fed. Reg. 52,455-57 (Sep. 6, 2006).  The 
definition of "new and material" evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not merely 
cumulative of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denials pertinent to the 
claims now under consideration were the June 2003 (PTSD and 
tinnitus) and the November 2001 (right leg disability) rating 
decisions.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

A. PTSD

Establishing service connection for PTSD specifically 
requires that there be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires 
the diagnosis to conform to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).

In the June 2003 rating decision, the RO denied the veteran's 
claim of service connection for PTSD on the basis that the 
evidence did not show a confirmed diagnosis of PTSD.  
Previously, the RO conceded the existence of a stressor.  The 
relevant evidence of record at that time included:  treatment 
records from the Wichita VAMC for the period November 1999 to 
November 2001; treatment records from the Wichita Vet Center 
for the period May 2001 to May 2003; a February 2003 VA 
examination, and statements from the veteran in support of 
his claim.

In the February 2003 VA examination report, the examiner 
diagnosed the veteran with major depression.  She stated that 
the veteran did not meet the full criteria for a PTSD 
diagnosis.  The treatment records, particularly from the Vet 
Center, showed treatment for complaints of PTSD but did not 
contain a diagnosis from a psychologist or psychiatrist.  A 
diagnosis of PTSD was provided by a social worker.  
Additionally, the veteran asserted that he suffered from PTSD 
in his written statements.

Evidence added to the record since the June 2003 rating 
decision includes:  treatment records from the Wichita VAMC 
from December 2002 to July 2005 and treatment records from 
the Wichita Vet Center from January 2003 to January 2005.  
Also, the veteran's wife and R.J. submitted statements on 
behalf of the veteran.  Finally, the veteran submitted 
statements and presented hearing testimony before the Board 
in September 2006.

The Board finds that the medical evidence described above is 
"new," in the sense that it was not previously before 
agency decisionmakers.  A review of the new VA treatment 
records does not reveal a diagnosis of PTSD by an appropriate 
medical practitioner, such as a psychiatrist or a 
psychologist.  While records from December 2002 and March 
2005 reference a PTSD diagnosis, there is no indication that 
the veteran was diagnosed in accordance with DSM-IV.  The Vet 
Center records continue to show treatment for complaints of 
PTSD.  A diagnosis of PTSD by a social worker from the Vet 
Center was again documented.  In a sense, the new evidence is 
redundant and merely cumulative because this type of 
information was already before VA.  At the time of the last 
final decision, the record already contained evidence 
regarding the veteran's treatment for complaints of PTSD and 
assessments by a social worker that the veteran had PTSD.  
Therefore, the treatment records from the Wichita VAMC and 
the Wichita Vet Center, which were associated with the record 
since the last final decision, do not address an 
unestablished fact.  Hence, the records are not material 
evidence.

The veteran's hearing testimony and the statements from his 
wife and R.J. are not of probative value concerning a current 
diagnosis of PTSD.  R.J.'s statement merely recounts the 
already conceded in-service stressor.  The veteran's wife 
stated that the veteran's PTSD has worsened but did not 
provide any information concerning the necessary diagnosis.  
Finally, the veteran reasserted that he has PTSD and 
recounted his alleged in-service stressors.  To the extent 
that they reference a current diagnosis of PTSD, the 
statements and testimony do not constitute competent medical 
evidence because there is no indication that the comments are 
from an appropriately trained medical practitioner.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, such contentions by the veteran were previously 
before the RO in June 2003.

As noted above, most of the evidence added since the June 
2003 rating decision is new evidence.  However, the Board 
finds that the evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
veteran's claim was denied in June 2003 because the RO 
determined that a current diagnosis of PTSD had not been 
shown.  Although the veteran has continued to have 
intermittent treatment for PTSD symptoms, the necessary 
diagnosis to substantiate the claim has not been shown in the 
new evidence.  In other words, the evidence does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, it is not material evidence.

B. Tinnitus

In the November 2001 rating decision, the veteran's claim of 
service connection for tinnitus was denied because the RO 
found that the condition neither occurred in nor was caused 
by service.  In the June 2003 rating decision, the RO 
declined to reopen the veteran's claim because of a lack of 
new and material evidence.  After a review of the evidence 
added to the record since the June 2003 decision, the Board 
finds that it also does not constitute new and material 
evidence.

The evidence of record at the time of the June 2003 rating 
decision included the treatment records from the Wichita VAMC 
and Vet Center as discussed in the analysis of the PTSD 
claim.  Additionally, the veteran had submitted statements 
that his tinnitus was the result of in-service noise exposure 
from being in close proximity to large guns while serving in 
the United States Navy.  Evidence added to the record since 
the June 2003 rating decision includes the recent treatment 
records from the Wichita VAMC and Vet Center.  The veteran 
also presented hearing testimony regarding his tinnitus claim 
at the September 2006 hearing.

With respect to the new evidence, the only medical record 
pertaining to tinnitus is an April 2005 audiology 
consultation.  During the consultation, tinnitus was 
acknowledged by the examiner.  However, no medical opinion 
regarding the etiology of the tinnitus was provided.  At the 
hearing, the veteran repeated his contention that he 
currently has tinnitus as a result of noise exposure during 
active military service.  He also stated that he was unable 
to obtain an opinion as to the origin of his tinnitus.  
Consequently, the new evidence is not material because it 
does not pertain to the salient question of whether any 
current tinnitus occurred in or was caused by the veteran's 
active military service.  Thus, it does not raise a 
reasonable possibility of substantiating the claim.

C. Right Leg Disorder

In the November 2001 rating decision, the RO denied the claim 
of service connection for a right leg disorder because the 
evidence did not show that a right leg disorder occurred in 
or was caused by the veteran's active military service.  The 
evidence of record at that time consisted of treatment 
records from the Wichita VAMC from November 1999 to November 
2001.  Those treatment records evidenced complaints of right 
leg problems, including weakness.  In a December 2000 EMG 
consultation, the veteran was diagnosed with spastic 
paraparesis of the right leg.  The diagnosis was reaffirmed 
in a July 2001 neurology consultation.  The records did not 
provide evidence of a relationship between the veteran's 
right leg disorder and his military service.

The evidence added to the record since the November 2001 
rating decision includes:  treatment records from the Wichita 
VAMC for the period December 2002 to July 2005; treatment 
records from the Wichita Vet Center for the period May 2001 
to January 2005; the March 2003 VA examination regarding 
PTSD; statements from the veteran's wife and C.F. in support 
of the claim; and the veteran's written contentions and 
September 2006 hearing testimony.

The VA records continue to show intermittent treatment for 
complaints with respect to the right leg.  An April 2004 
neurology consultation provided a diagnosis of spastic 
paraparesis with an unknown etiology.  The Vet Center records 
and the PTSD examination are not relevant to this claim.  
Medical evidence has not been submitted or obtained that 
indicates that the veteran has a right leg disorder that 
occurred in or was caused by his active military service.  
The only evidence that links the veteran's current disability 
to his time in service is the lay statements from his wife 
and C.F., as well as the veteran's contentions and hearing 
testimony.  However, those statements do not constitute 
competent medical evidence.  See Bostain, 11 Vet. App. at 
127; Espiritu, 2 Vet. App. at 494.  Because no competent 
medical evidence has been submitted that indicates that the 
veteran has a right leg disorder that occurred in or was 
caused by his active military service, the new evidence does 
not raise a reasonable possibility of substantiating the 
claim.  The evidence does not, by itself or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim.  Therefore, it is 
not material evidence.

In conclusion, the Board finds that new and material evidence 
has not been received; hence, the requirements to reopen the 
claims of service connection for PTSD, tinnitus, and a right 
leg disorder have not been met, and the appeal must be 
denied.  As new and material evidence to reopen the finally 
disallowed claims has not been received, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim of service connection for PTSD 
is denied.

The petition to reopen a claim of service connection for 
tinnitus is denied.

The petition to reopen a claim of service connection for a 
right leg disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


